October 13, 2009VIA EDGAROffice of Registration and ReportsU. S. Securities and Exchange Commission100 F street NEWashington, DC20549-0505Re:United EcoEnergy Corp.File Nos. 95-00325 and 814-717Pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended (the “1949 Act”) United Eco-Energy Corp. (the “Company”) is filing the following documents: 1. A copy of the Fidelity Bond (attached as Exhibit 1); and 2. A copy of the resolution ratified at the meeting of the Board of Directors held on October 7, 2009, during which a majority of the Directors who are not “interested persons” of the Company as defined by Section 2 (a)(19) of the 1940 Act approved the amount, type, form and coverage of the Fidelity Bond and the premium payable by the Company (attached as Exhibit 2); and The premium in the amount of $150.00 was paid for the period August 5, 2009 to August 4, 2010.If you have any comments or questions, please do not hesitate to contact me at (646) 961-4459.
